
	

113 HR 4492 IH: TRICARE Moms Improvement Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4492
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mrs. Capps introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for the availability of breastfeeding support,
			 supplies, and counseling under the TRICARE program.
	
	
		1.Short titleThis Act may be cited as the TRICARE Moms Improvement Act of 2014.
		2.Availability of breastfeeding support, supplies, and counseling under the tricare programSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(18)Breastfeeding support, supplies (including breast pumps and associated equipment), and counseling
			 shall be provided as appropriate during pregnancy and the postpartum
			 period..
		
